UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6979



CLEVELAND SANDERS,

                                               Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-03-1127-6-25AK)


Submitted:   August 12, 2004                 Decided:   August 20, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Sanders, Appellant Pro Se. Susan Rawls Edwards, NEXSEN
PRUETT, Columbia, South Carolina; T. Lowndes Pope, Roy F. Laney,
RILEY, POPE & LANEY, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cleveland Sanders appeals the district court’s orders

accepting the report and recommendation of a magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motions for a preliminary injunction and default judgment.                      We

have     reviewed     the     record   and     find     no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      See     Sanders    v.   South    Carolina     Dep’t      of   Corr.,   No.

CA-03-1127-6-25AK (D.S.C. May 24, 2004); Sanders v. South Carolina

Dep’t of Corr., No. CA-03-1127-6-25AK (D.S.C. filed March 24, 2004

& entered March 25, 2004).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court   and     argument      would    not   aid    the

decisional process.



                                                                            AFFIRMED




                                       - 2 -